a writ of habeas corpus, Walker argues that the district court erred in
                denying his claims of ineffective assistance of counsel and trial error.
                Ineffective assistance of counsel
                             Walker argues that the district court erred by denying
                numerous claims of ineffective assistance of trial and appellate counsel
                without conducting an evidentiary hearing. "A claim of ineffective
                assistance of counsel presents a mixed question of law and fact, subject to
                independent review," Evans v. State, 117 Nev. 609, 622, 28 P.3d 498, 508
                (2001), but the district court's purely factual findings are entitled to
                deference, Lara v. State, 120 Nev. 177, 179, 87 P.3d 528, 530 (2004).
                Under the two-part test established by the United States Supreme Court
                in Strickland v. Washington, a defendant must show that (1) counsel's
                performance fell below an objective standard of reasonableness and (2)
                prejudice. 466 U.S. 668, 687-88, 694 (1984); Kirksey v. State, 112 Nev.
                980, 987-88, 998, 923 P.2d 1102, 1107, 1114 (1996); see Riley v. State, 110
                Nev. 638, 646, 878 P.2d 272, 278 (1994) ("The defendant carries the
                affirmative burden of establishing prejudice."). A court need not consider
                both prongs of the Strickland test if a defendant makes an insufficient
                showing on either prong.      Strickland, 466 U.S. at 697. An evidentiary
                hearing is warranted only if a petitioner raises claims supported by
                specific factual allegations that are not belied by the record and, if true,
                would entitle him to relief. See Hargrove v. State, 100 Nev. 498, 502, 686
                P.2d 222, 225 (1984).
                             Forensic video examiner
                             Walker argues that the district court erred in denying his
                claim that trial counsel were ineffective for failing to consult a forensic
                video examiner to analyze the edited surveillance video introduced during

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                the State's case-in-chief. We conclude that this argument lacks merit for
                three reasons. First, Walker failed to demonstrate that his counsel's
                performance was deficient as the record indicates that Walker's counsel
                consulted an expert but elected not to call that witness to testify. This was
                a tactical decision that is entrusted to counsel, see Rhyne v. State, 118 Nev.
                1, 8, 38 P.3d 163, 167 (2002) (noting that "the trial lawyer alone is
                entrusted with decisions regarding legal tactics such as deciding what
                witnesses to call"), and Walker did not allege extraordinary circumstances
                sufficient to challenge counsel's decision, see Ford v. State, 105 Nev. 850,
                853, 784 P.2d 951, 953 (1989) ("Tactical decisions are virtually
                unchallengeable absent extraordinary circumstances."). Second, Walker
                failed to demonstrate prejudice. The video evidence, which showed
                Walker attacking Anziano and meeting Cole, was not the only evidence
                connecting him to the crimes. Witnesses observed Walker at the scene of
                the murder and fleeing from it. Anziano's property was recovered from
                the home he shared with Archie. Cole and Deborah Lazar identified
                Walker and Archie as the perpetrators, Cole's blood was found on Walker's
                shoe and Archie's car, and Cole's fingerprint was recovered from the
                interior of Archie's car. As to the Simon robbery, Simon identified Walker
                as the man who stole her purse and her property was recovered from
                Archie's home. Third, Walker failed to plead sufficient facts to warrant
                relief. Walker asserted in his petition below that he sought an expert who
                could "explain to the jury all the ways in which video can be augmented,"
                to demonstrate that the video evidence presented was unreliable.
                However, he did not explain how the expert testimony would have
                impugned the video in evidence. See Hargrove, 100 Nev. at 502, 686 P.2d
                at 225. Therefore, the district court did not err in denying this claim.

SUPREME COURT
         OF
      NEVADA
                                                      3
(0) 1.147A
                                   Identification expert
                                   Walker argues that the district court erred in denying his
                     claim that his counsel were ineffective for failing to call an identification
                     expert at trial. We disagree. Walker asserted in his petition that expert
                     testimony would have shown that eyewitness accounts may be affected by
                     the extreme stress of traumatic events. However, Walker failed to
                     demonstrate prejudice. As discussed above, the eyewitness accounts were
                     corroborated by physical evidence. Video evidence showed the attack on
                     Anziano and corroborated Cole's testimony. Moreover, Simon, Cole, and
                     Lazar observed and interacted with Walker prior to the time he engaged
                     in criminal action against them; thus, their identifications were less likely
                     to be affected by the emotional concerns Walker asserts were attendant to
                     their identifications. Therefore, the district court did not err in denying
                     this claim.
                                   Unrecorded bench conferences
                                   Walker contends that the district court erred in denying his
                     claim that counsel were ineffective for failing to preserve objections during
                     trial and ensure the recording of bench conferences. We conclude that this
                     argument lacks merit. Walker has not identified any issue that he was
                     unable to argue due to the failure to record a portion of the proceeding.
                     See Archanian v. State, 122 Nev. 1019, 1033, 145 P.3d 1008, 1019 (2006)
                     (requiring appellant to "show that the subject matter of the omitted
                     portions of the record [were] so significant that this court cannot
                     meaningfully review his claims of error and the prejudicial effect of any
                     error"). Therefore, the district court did not err by denying this claim.




SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 194Th    424T.
                             DNA expert
                             Walker argues that the district court erred in denying his
                claim that trial counsel were ineffective for failing to call a DNA expert to
                testify at his trial. We conclude that this argument lacks merit for three
                reasons. First, Walker failed to demonstrate that his counsel's
                performance was deficient as the record indicates that counsel retained an
                expert to evaluate the DNA evidence. The decision not to call the witness
                at trial was within counsels' discretion, see Rhyne, 118 Nev. at 8, 38 P.3d
                at 167, and Walker did not allege extraordinary circumstances sufficient
                to challenge counsels' decision, see Ford, 105 Nev. at 853, 784 P.2d at 953
                ("Tactical decisions are virtually unchallengeable absent extraordinary
                circumstances."). Second, Walker failed to demonstrate that but for
                counsel's failure to procure this expert testimony, he would not have been
                convicted. Cole and Lazar identified him as the perpetrator. Cole's
                testimony was corroborated by video evidence showing Walker meeting
                Cole and Cole's fingerprint in Archie's car. Third, Walker failed to plead
                sufficient facts to warrant an evidentiary hearing. In his petition, Walker
                generally asserted that a DNA expert was necessary to "contradict,
                challenge, put into context or to provide alternative explanations for the
                damaging DNA evidence presented by the State." However, Walker did
                not identify the expert who would have offered that testimony or allege
                how that testimony would have specifically challenged the evidence at
                trial.   See Hargrove, 100 Nev. at 502, 686 P.2d at 225. Therefore, the
                district court did not err in denying this claim.
                             Fingerprint expert
                             Walker contends that the district court erred in denying his
                claim that trial counsel were ineffective for failing to call a fingerprint

SUPREME COURT
     OF
   NEVADA
                                                       5
(0) 1947A e
                  analysis expert. We conclude that this argument lacks merit. Walker
                  asserted that an expert witness could have challenged testimony about the
                  fingerprint or offered an alternative explanation for the presence of Cole's
                  fingerprint in Archie's car. However, he did not identify the expert or
                  allege how the testimony would specifically impugn the evidence at trial.
                  See Hargrove, 100 Nev. at 502, 686 P.2d at 225. Even assuming Walker
                  pleaded sufficient facts to substantiate this claim, he did not demonstrate
                  prejudice in light of the remaining evidence of his guilt. Therefore, the
                  district court did not err in denying this claim.
                              Brady violations
                              Walker argues that the district court erred in denying his
                  claim that trial counsel were ineffective for failing to object to the State's
                  failure to provide discovery. In his petition below, Walker asserted that
                  the State failed to provide video evidence in a timely manner, original
                  versions of video evidence, audio of Walker's statement to police in 1978,
                  documents related to the laboratory used for DNA testing, and a copy of
                  the victim's social security card introduced during the victim's mother's
                  testimony. Walker's claim does not allege how any of the evidence he
                  claims the State failed to produce is favorable to his defense.   See Mazzan
                  v. Warden, 116 Nev. 48, 67, 993 P.2d 25, 37 (2000) (noting obligation
                  under Brady v. Maryland, 373 U.S. 83 (1963), to reveal evidence that is
                  favorable to the defense). Accordingly, he has not satisfied the first
                  component of the        Brady    analysis. Moreover, considering the
                  overwhelming nature of the evidence against him, he failed to
                  demonstrate that he was prejudiced by counsel's failure to object to the
                  discovery process. Therefore, the district court did not err in denying this
                  claim.

SUPREME COURT
      OF
    NEVADA
                                                         6
(0) 1947A eafJ0
                              Prosecutorial misconduct
                              Walker contends that the district court erred in denying his
                  claim that trial counsel were ineffective for failing to object to instances of
                  prosecutorial misconduct. Under the Strickland test, Walker has the
                  burden of establishing that counsel were deficient in failing to object to the
                  prosecutor's allegedly improper comments and prejudice as a result of
                  counsel's failure to object or argue issues of prosecutorial misconduct on
                  appeal.   See Riley, 110 Nev. at 646, 878 P.2d at 278. To show prejudice
                  based on counsel's failure to object, Walker must demonstrate that it is
                  reasonably probable that, but for counsel's error, the result of the trial
                  would have been different.     Strickland, 466 U.S. at 694. "[A] criminal
                  conviction is not to be lightly overturned on the basis of a prosecutor's
                  comments standing alone," Hernandez v. State, 118 Nev. 513, 525, 50 P.3d
                  1100, 1108 (2002) (quoting United States v. Young, 470 U.S. 1, 11 (1985)),
                  therefore Walker must demonstrate that the challenged comments "so
                  infected the proceedings with unfairness as to make the results a denial of
                  due process," id. Prosecutorial misconduct may be harmless where there
                  is overwhelming evidence of guilt.     King v. State, 116 Nev. 349, 356, 998
                  P.2d 1172, 1176 (2000). We conclude that the claims lack merit for the
                  reasons discussed below.
                              First, Walker asserts that the State improperly disparaged
                  defense counsel by characterizing the defense's questioning of the medical
                  examiner as "a second victimization of Christine Anziano." As Walker's
                  counsel objected to this statement and appellate counsel raised the issue
                  on appeal, he cannot demonstrate that counsel's performance was
                  deficient. Further, Walker cannot demonstrate he was prejudiced, as this



SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    ea
                  court concluded that the comment did not warrant relief under the
                  harmless-error standard     See Walker, Docket No. 49507, at 9.
                              Second, Walker asserts that the State improperly appealed to
                  the passions of the jurors by beseeching the jury to end Anziano's
                  victimization and the victimization of the other victims, police, and
                  witnesses." We disagree. The prosecutor commented on defense counsel's
                  cross-examination of the medical examiner respecting the presence of old
                  bruises on Anziano's body (suggesting Anziano might have been a victim
                  of domestic abuse), the poor condition of her teeth (she had a denture in
                  her upper mouth), the presence of methamphetamine in her body, whether
                  the needle marks were definitely caused by medical intervention, and
                  whether cysts on her kidneys were a result of high blood pressure. The
                  prosecutor reasoned that the defense suggested that "[m]aybe the victim if
                  she'd moved a little faster wouldn't be dead. Maybe Christine, if she'd
                  moved a little slower, if she hadn't resisted, if she'd been a little nicer she
                  wouldn't be dead." Considering this context, we conclude that the
                  comment was not improper. The prosecutor merely responded to the
                  defense's apparent attempt to deflect attention away from Walker to

                        'During its rebuttal, the State made the following argument:
                                Christine Anziano is entitled to the protections of
                        the law and the time for victimization of Christine is
                        over now. We've heard the evidence, it's time for justice,
                        it's time for truth. So let's stop the victimization of not
                        only her but the other victims in this case, and even the
                        police and of some other witnesses to a certain extent
                        and let's talk about the truth.
                  This court considered the comment in Walker's direct appeal and
                  concluded that it did not rise to the level of plain error. See Walker,
                  Docket No. 49507, at 9.


SUPREME COURT
      OF
    NEVADA


(01 1947A 44!WP
                 Anziano's character and social circumstance and argued that Walker, not
                 Anziano, was solely responsible for her death. Therefore, counsel had no
                 basis to object to the comment. See Ennis v. State, 122 Nev. 694, 706, 137
                 P.3d 1095, 1103 (2006) ("Trial counsel need not lodge futile objections to
                 avoid ineffective assistance of counsel claims."). To the extent that the
                 prosecutor's comments may be considered improper, we conclude that
                 Walker failed to demonstrate prejudice given the overwhelming evidence
                 of his guilt. See Strickland, 466 U.S. at 687-88.
                             Third, Walker contends that the State committed
                 prosecutorial misconduct by referring to him as a coward and predator, as
                 well as implying that he lacked intelligence. We conclude that Walker
                 failed to demonstrate that his counsel's performance was deficient as the
                 challenged statements constituted fair comment on the evidence. Given
                 the compelling evidence against Walker, including his presence on video
                 surveillance tapes and eyewitness identification of him, it was reasonable
                 to infer that he would be caught. The prosecutor's statements regarding
                 Anziano's murder and how the attack on Cole unfolded were supported by
                 the evidence. Further, the evidence showed Walker met all of his victims
                 while loitering near store entrances or in parking lots. To the extent that
                 identifying Walker as not very smart, cowardly, or a predator may be
                 considered disparaging, he failed to demonstrate he was prejudiced by
                 counsel's failure to object as there was overwhelming evidence of his guilt.
                 See Strickland, 466 U.S. at 687-88.
                             Fourth, Walker asserts that the State committed prosecutorial
                 misconduct by playing audio of his statement to police even though the
                 court had ruled that it could not be played to the jury. We conclude that
                 Walker failed to demonstrate that his counsels performance was deficient.

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    e
                 During the penalty hearing, the State prepared to play the audio from
                 Walker's statement to police regarding his 1978 robbery and attempted
                 murder. Defense counsel objected on the basis that the State had
                 represented that the audio on the recording was of such poor quality that
                 it could not be understood nor could a transcript be generated. The court
                 listened to both recordings outside the presence of the jury. It recognized
                 that the copy the State intended to play was more clearly audible than the
                 defense copy but concluded both were intelligible. It ruled that the State
                 could play the copy given to the defense at trial. Therefore, Walker's trial
                 counsel succeeded in litigating their objection in the trial court and held
                 the State to introduce only the evidence that it previously provided the
                 defense during the discovery process. Moreover, Walker failed to
                 demonstrate prejudice as the State had already introduced testimony
                 about the statement he provided to police. Therefore, the district court did
                 not err in denying this claim.
                             Failure to object to inadmissible evidence
                             Walker argues that the district court erred in denying his
                 claim that his trial counsel were ineffective for failing to object to the
                 introduction of certain evidence. We conclude that this contention lacks
                 merit for the reasons discussed below.
                             First, Walker asserts that the State introduced bad act
                 evidence in the form of testimony that 17 purses were discovered in the
                 search of Archie's residence and that his hand bore older injuries that
                 appeared to be received during a stabbing. Given the context of the trial
                 and that Walker was accused of stealing purses from two of the victims as
                 well as stabbing two of the victims, the presence of a number of purses and
                 older knife wounds on his hand suggests more extensive criminal activity.

SUPREME COURT
      OF
    NEVADA
                                                      10
(0) 194Th ce).
                See NRS 48.045(2) ("Evidence of other crimes, wrongs or acts is not
                admissible to prove the character of a person in order to show that the
                person acted in conformity therewith."). Therefore, counsel should have
                objected to the statement about the purses and provided more sufficient
                legal argument to support the objection to the testimony about the older
                wounds. However, Walker fails to demonstrate prejudice considering the
                brief nature of the testimony, the fact that the prosecutor did not draw
                further attention to this testimony during trial, and the overwhelming
                evidence of his guilt.
                             Second, Walker asserts that the State introduced evidence
                that was more prejudicial than probative. He asserts that (1) the evidence
                about his prior record was convoluted and confusing; (2) Doris Stempien's
                testimony during the penalty hearing about Walker's battery of her was
                inconsistent with the police reports that the State read into evidence,
                which had not been turned over during discovery in violation of Brady;
                and (3) the district court should not have permitted the introduction of
                pictures of Anziano's children at her funeral. We conclude that Walker
                failed to demonstrate that counsel's performance was deficient for failing
                to object to this evidence. Evidence concerning Walker's prior crimes was
                relevant to the sentencing determination. See Browning v. State, 124 Nev.
                517, 526, 188 P.3d 60, 67 (2008) ("The focus of a capital penalty hearing is
                not the defendant's guilt, but rather his character, record, and the
                circumstances of the offense."). It was presented through an officer from
                the parole and probation department and was not confusing. While
                Stempien's testimony was inconsistent with the police reports, that fact
                went to the weight of the evidence, not its admissibility. See Page v. State,
                88 Nev. 188, 193, 495 P.2d 356, 359 (1972) (holding that any discrepancy

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                  in witness's identification testimony went only to weight and not
                  admissibility). And, this court has already evaluated the victim impact
                  evidence and concluded that no improper victim impact evidence was
                  admitted at the penalty hearing.       Walker, Docket No. 49507, at 10.
                  Walker further failed to demonstrate prejudice. Five of the six
                  aggravating circumstances proven by the State related to convictions
                  involving the use of or threat of violence. The convictions spanned much
                  of Walker's life from his 1978 conviction for robbery and attempted
                  murder with the use of a deadly weapon, to battery by a prisoner with the
                  use of a deadly weapon, and culminating with the instant offenses. The
                  aggravating circumstances are compelling in that they demonstrate
                  Walker's long held adherence to violence to accomplish his criminal goals.
                  Moreover, they show that his behavior was not controlled or reformed by
                  his time in prison. In view of these circumstances, he did not demonstrate
                  that the result of the penalty hearing would have been different had he
                  been able to exclude Stempien's testimony. Therefore, the district court
                  did not err in denying this claim.
                              Failure to present mitigating evidence
                              Walker argues that the district court erred in denying his
                  claim that trial counsel were ineffective for failing to introduce credible
                  mitigating evidence. He asserts that (1) counsel should have ensured that
                  the defense experts kept records and generated reports to bolster their
                  testimony; (2) Dr. Pohl's testimony about alcohol abuse and intoxication
                  was not as compelling as it could have been had Dr. Pohl been able to
                  testify as to whether Walker was intoxicated at the time of the offense; (3)
                  the lay witnesses were not adequately prepared for their testimony as it
                  was inconsistent regarding key issues; (4) counsel imprudently fixated on

SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 1907A    ce
                   a drug addiction theory of mitigation that could not be substantiated at
                   trial; and (5) counsel should have presented more recent evidence showing
                   the effect of Walker's early childhood poverty, later drug addiction, and
                   how neurological impairments affected his later life.
                               We conclude that these arguments lack merit for two reasons.
                   First, Walker failed to substantiate his claim that counsel's performance
                   was deficient for failing to put forth the asserted evidence. He did not
                   include any statements from experts or witnesses demonstrating that
                   those experts or witnesses could have provided the evidence he asserts
                   they were capable of producing. He did not allege that he was intoxicated
                   at the time of the crimes to substantiate the claim that Dr. Pohl could
                   have testified about that fact. He alleged that the experts who testified at
                   trial could have generated reports so that the district court could properly
                   assess the impact of better substantiated expert testimony; he did not,
                   however, submit those reports or allege specific facts about the reports
                   necessary to warrant further inquiry. He further failed to identify how
                   the lay witnesses' testimony was contradictory. In addition, Walker did
                   not identify the more recent mitigation evidence he contends that his
                   counsel should have presented or identify an expert or the specific
                   testimony that would have linked the early life mitigation evidence with
                   him at the time of the crime.
                               Second, Walker failed to demonstrate that the result of the
                   penalty hearing would have been different had trial counsel presented the
                   purported evidence. The jury found the presence of six aggravating
                   circumstances. Five of the aggravating circumstances involved Walker's
                   prior crimes of violence: two robberies with the use of a deadly weapon,
                   two attempted murders with the use of a deadly weapon, and one battery

SUPREME COURT
       OF
    NEVADA
                                                        13
(0) I947A c((e04
                by a prisoner with the use of a deadly weapon. The aggravating
                circumstances were compelling. Walker's criminal history demonstrated
                that he was prone to violent crimes and continued committing acts of
                violence even while incarcerated. Further, his most recent violent crimes
                occurred within one day of the murder. The fact that the jury failed to
                find the presence of mitigating factors does not mean that trial counsel
                failed to present credible evidence of those factors but instead suggests
                that he failed to present mitigating circumstances compelling enough to
                mitigate Anziano's murder. Therefore, he did not demonstrate that even if
                the presented testimony was better substantiated, the result of the
                hearing would have been different.
                            Failure to challenge false testimony
                            Walker argues that the district court erred in denying his
                claim that trial counsel were ineffective for failing to address testimony
                during the penalty hearing about parole and sentencing credits, that he
                contends, suggested he might be released if not sentenced to death. We
                disagree. The testimony about the sentencing scheme under which
                Walker was sentenced for his prior armed robbery did not indicate that he
                could be released early if the jury did not sentence him to death.
                Moreover, the jury was properly instructed that Walker would not be
                eligible for parole if sentenced to life without the possibility of parole or
                would serve at least 40 years if sentenced to life with the possibility of
                parole or given a definite term of 100 years. Therefore, the district court
                did not err in denying this claim. 2


                      2 Walker also argues that the district court erred in denying his
                claim that the prosecutor knowingly introduced false testimony. This
                claim could have been raised in Walker's direct appeal and he failed to
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       14
(0) I947A
                            Cumulative error
                            Walker argues that the cumulative effect of his trial counsel's
                errors deprived him of a fair trial. We disagree. This court has never
                determined whether multiple deficiencies in counsels' performance can be
                considered cumulatively for purposes of the prejudice prong of Strickland
                v. Washington, 466 U.S. 668 (1984), and in particular, when the individual
                deficiencies did not result in prejudice.   See McConnell v. State, 125 Nev.
                243, 259 n.17, 212 P.3d 307, 318 n.17 (2009). However, even assuming
                that counsel's deficiencies may be cumulated, see Harris by and through
                Ramseyer v. Wood, 64 F.3d 1432, 1438 (9th Cir. 1995) (concluding that
                prejudice may result from cumulative effect of multiple counsel
                deficiencies); StateS v. Thiel, 665 N.W.2d 305, 322 (Wis. 2003) (concluding
                that multiple incidents of deficient performance may be aggregated in
                determining prejudice under Strickland), because we have only found one
                error, for which we determined Walker failed to demonstrate prejudice,
                there is nothing to cumulate. Therefore, the district court did not err by
                denying this claim.




                ...continued
                assert cause for the failure to do so, other than the previously discussed
                claim of ineffective assistance of counsel, or actual prejudice. See NRS
                34.810(1)(b). Therefore, the district court did not err in denying this
                claim.


SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A
                Direct appeal claims
                              Walker contends that the district court erred in denying his
                claims that the trial court erred in excluding evidence of his intoxication
                and that the State committed prosecutorial misconduct during its penalty
                phase arguments. These claims could have been raised in the appeal
                taken from Walker's judgment of conviction and he failed to assert cause
                for the failure to do so. See NRS 34.810(1)(b). Therefore, the district court
                did not err in denying this claim. 3
                              Having considered Walker's contentions and concluding that
                they lack merit, we
                              ORDER the judgment of the district court AFFIRMED.




                                         Gibbons


                                                 J.
                Pickering                                   Hardesty


                                                 J.                          3             J.
                Parraguirre                                 Douglas




                      3 Walker's brief tacks on an ineffective-assistance argument in the
                heading of the prosecutorial misconduct claim and neglects to further
                develop this issue. Accordingly, he failed to raise a sufficient argument for
                consideration of this claim. See Evans v. State, 117 Nev. 609, 647, 28 P.3d
                498, 523 (2001).


SUPREME COURT
        OF
     NEVADA
                                                       16
(0) 1947A
                CHERRY, J., dissenting:
                             I respectfully dissent. I would reverse the district court's

                decision and remand for an evidentiary hearing on several of Walker's

                claims. Specifically, I conclude that the district court erred in denying

                Walker's claims that counsel failed to introduce expert testimony and that

                counsel were ineffective in challenging the admission of uncharged bad act

                evidence.

                Failure to call expert witnesses

                             In his petition, Walker alleged that his counsel were

                ineffective for failing to introduce testimony of a forensic video examiner,

                an eyewitness identification expert, a DNA analysis expert, and an expert

                on fingerprint analysis. He alleged that these experts could explain how

                video evidence could be manipulated; testify about the accuracy and

                reliability of eyewitness identifications resulting from witnessing a

                traumatic event; contradict, challenge, or offer alternative explanations for

                the presence of the victim's DNA on Walker's shoe's and Myrdus Archie's

                car; and contradict or offer other explanations for the presence of the

                victim's fingerprint in Archie's car.

                            The district court denied Walker's claim and the majority

                affirms the denial of most of these claims partially on the basis that

                Walker failed to plead sufficient facts to warrant relief or otherwise

                substantiate his claims. I contend that the majority decision holds

                Walker's pleading to an unreasonable standard. An evidentiary hearing is

                warranted where a petitioner raises claims supported by specific factual

SUPREME COURT
        OF
     NEVADA
                                                        17
(0) 1947A
                  allegations that are not belied by the record and, if true, would entitle him

                  to relief.   See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225
                  (1984); see also NRS 34.780(1) (stating that the Nevada Rules of Civil

                  Procedure apply to proceedings for post-conviction petitions for a writ of

                  habeas corpus to the extent they are not inconsistent with NRS Chapter

                  34); Hay v. Hay, 100 Nev. 196, 198, 678 P.2d 672, 674 (1984) (noting a

                  complaint need only set forth sufficient facts to establish all necessary

                  elements of a claim for relief). Courts must liberally construe pleadings to

                  place issues into matters which are fairly noticed to the adverse party.

                  Hay, 100 Nev. at 198, 678 P.2d at 674.
                               Walker's pleading provided the State adequate notice that he

                  intended to demonstrate that the evidence introduced against him at trial

                  could be impeached by the introduction of expert testimony. Walker's only

                  obligation with the filing of his petition was to allege that he could prove

                  those facts. He was not required to prove his claims with his petition. See

                  NRS 34.370(4) (noting that "supporting documents are unnecessary" to a

                  post-conviction petition). The district court denied him an opportunity to

                  substantiate his claims when it denied his petition without conducting an

                  evidentiary hearing

                                I further conclude that the majority's analysis of these claims

                  incorrectly concluded that Walker failed to demonstrate prejudice. The

                  majority decision addresses each claim regarding an expert that Walker

                  asserts his trial counsel failed to produce at trial. In concluding that

                  Walker failed to demonstrate prejudice from that failure to introduce each

SUPREME COURT
         OF
      NEVADA
                                                        18
(Cry 1947A    e
                      expert, the majority decision points to the remaining evidence introduced

                      against Walker. However, Walker had contended that much of the

                      remaining evidence, including that relied upon by the majority in

                      affirming each claim, should have also been challenged via expert

                      testimony. The majority fails to recognize the interconnected nature of his

                      claims and appreciate the need for an evidentiary hearing to fully evaluate

                      the holistic effect of counsel's failures to investigate or introduce expert

                      testimony. Accordingly, I would reverse the judgment of the district court

                      and remand for an evidentiary hearing on these claims.

                      Prior bad act testimony

                                  Walker argues that the district court erred in denying his

                      claim that trial counsel was ineffective for failing to object and litigate

                      objections to prior bad act evidence. The majority agrees that the evidence

                      was improperly admitted at trial and that counsel were deficient in failing

                      to properly challenge this evidence. However, the majority concludes that

                      Walker failed to demonstrate prejudice considering the brevity of the

                      comment and evidence of his guilt. I disagree with this holding for two

                      reasons.

                                  First, I disagree with the premise that the terseness of the

                      comments mitigated their impact. It is unquestioned that evidence of

                      Walker's uncharged conduct is not admissible to prove his propensity to

                      engage in criminal activity. NRS 48.045(2); see Ledbetter v. State, 122

                      Nev. 252, 259, 129 P.3d 671, 677 (2006) ("A presumption of inadmissibility

                      attaches to all prior bad act evidence." (quoting Rosky v. State, 121 Nev.

SUPREME COURT
       OF
    NEVADA
                                                           19
(0)1947A    a
                     'EAti
                4
                    1.1„
                 184, 195, 111 P.3d 690, 697 (2005))). Such evidence may be admissible for

                 other purposes, but its admission would be closely guarded.     See Quails v.

                 State, 114 Nev. 900, 902, 961 P.2d 765, 766 (1998) (recognizing court must

                 consider three-step process prior to admitting evidence of prior bad acts);

                 see also Rhymes v. State,    121 Nev. 17, 23, 107 P.3d 1278, 1282 (2005)

                 (requiring use of limiting instruction). These prohibitions and precautions

                 are necessary because of the enormous potential that evidence, which

                 generally portrays the accused as a criminal, has to unfairly sway the jury

                 to believe he acted similarly with regard to the charged crimes. The

                 evidence becomes more prejudicial where, instead of generally

                 characterizing the accused as a criminal, it specifically implicates him in

                 similar crimes to the charged conduct.    See United States v. Shapiro, 565

                 F.2d 479, 481 (7th Cir. 1977) ("When the prior conviction and the charged

                 act are of a similar nature . . [t]he jury is more likely to . . . regard the

                 prior convictions as evidence of a propensity to commit crime or of

                 guilt . . ."). Walker was charged with murdering one victim while

                 stealing her purse, slashing one victim while conducting a robbery, and

                 stealing the purse of a third victim. The prior bad act evidence, that

                 Archie's residence had an inordinate number of purses and his hand bore

                 older wounds suggesting the use of a knife as a weapon, did not just

                 portray Walker as a criminal, but strongly insinuated that he had a habit

                 of committing the type of knifepoint robberies for which he was on trial.

                 Thus, despite the short time it was discussed, the evidence admitted in

                 this case could have been unfairly prejudicial.

SUPREME COURT
        OF
     NEVADA
                                                      20
(0) 194,A    e
                             Second, I conclude that the majority improperly relies on the

                 remaining evidence of his guilt in concluding that he failed to demonstrate

                 prejudice. As previously discussed, Walker asserted that much of the

                 evidence introduced against him was susceptible to impeachment through

                 expert testimony. Therefore, I conclude that the majority is incorrect to

                 rely on this evidence, which Walker was denied the opportunity to

                 challenge in an evidentiary hearing, in concluding that Walker failed to

                 demonstrate prejudice. If anything, these errors should be seen as

                 working in tandem to deny Walker a fair trial. Accordingly, I would

                 reverse and remand for an evidentiary hearing on this claim.




                                                    Cherry




                 cc:   Hon. Valerie Adair, District Judge
                       Justice Law Center
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     21
(0) 1947A    e